DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 10/1/2021, Applicant amended claims 1-2 and 9.  This amendment is acknowledged.  Claims 1-16 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: the claim does not end with a period.  Appropriate correction is required.
Claim Warnings
Applicant is advised that should claim 2 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as obvious over Cruise US Pat. No. 4,712,533 in view of Jenkins US Pat. No. 6,536,421
In Reference to Claim 1
Cruise teaches:
A bow (both compound and single recurve bows 10/80, Fig. 1/8) comprising: 
an elongate handle defining a defining a longitudinal axis (essentially a vertical axis along the length of the riser 16/84), a lateral axis (an axis along the thickness of the riser 16/84 parallel to the firing axis of a launched arrow), and a transverse axis (an axis along the width of the riser 16/84), the longitudinal axis and the lateral axis defining a bow plane (a bow plane may be formed by the longitudinal and lateral axes such that the center of the bow and limbs and bowstring lie in the bow plane), the handle defining a bow front side and an opposing bow rear side (bow has a front side ahead of the riser and a rear side facing the user/bowstring 30), the handle having an upper handle portion and a lower handle portion (riser has upper and lower ends 20/86 to attach limbs thereto, Fig. 1, 8); 
an upper limb having an upper limb tip (distal tip 26/90), an upper limb base (base 20/82) and an upper limb body disposed between the upper limb tip and the upper limb base (central limb bodies near 69/88), the upper limb extending from the handle with the upper limb base attached to the upper handle portion within the bow plane (limb base end 20/82 secured at upper riser end at 18/86), the upper limb being formed of a laminated fiber-reinforced plastic material having first and second sets of fiber sheets stacked in a direction along the lateral axis (each upper and lower limb is essentially identical (Col. 4 lines 47-51) and formed of multiple epoxy resin (Col. 4 lines 59-61) with a first plastic sheet portion 32 on a tension side of the limb formed by sheets 36/38/40 and a second plastic sheet portion 34 on a compression rear side of the limb are formed by sheets 42/44, Fig. 3, 5-7, wherein each sheet having reinforcing parallel fibers 45/59/63 are combined to form the limbs extending along the lateral axis of the bow plane, Fig. 1, 5-6, 8), the first set of fiber sheets having parallel fibers aligned at a first angle from the longitudinal axis in a direction toward the transverse axis on a first side of the bow plane, the second set of fiber sheets having parallel fibers aligned at a second angle from the longitudinal axis in a direction toward the transverse axis on a second side of the bow plane, the first and second angles being between 16 and 44 degrees (multiple laminated fiber-reinforced plastic sheets include a plurality of parallel fibers disposed in each layer, one sheet having fibers forming an angle 66 of about 20-50 degrees (with a specific example of 30 degrees shown) towards the transverse axis in one direction and another complementary sheet having fibers formed at the same angle but in the opposite direction towards the transverse axis, Fig. 5-6, Col. 5 lines 12-41); and 
a lower limb (matching lower limb 14 has the same features as the upper limb 12/82) having a lower limb tip (distal tip 26/90), a lower limb base (base 20/82) and a lower limb body disposed between the lower limb tip and the lower limb base (central limb bodies near 69/88), the lower limb extending from the handle opposite the upper limb with the lower limb base attached to the lower handle portion within the bow plane (the lower limb attached in the same manner as the upper at the lower end of the riser via 18 or 86), the lower limb being formed of a laminated fiber-reinforced plastic material having third and fourth sets of fiber sheets stacked in a direction along the lateral axis (each upper and lower limb is essentially identical (Col. 4 lines 47-51) and formed of multiple epoxy resin (Col. 4 lines 59-61) with a third plastic sheet portion 32 on a tension side of the lower limb formed by sheets 36/38/40 and a fourth plastic sheet portion 34 on a compression rear side of the lower limb are formed by sheets 42/44, Fig. 3, 5-7, wherein each sheet having reinforcing parallel fibers 45/59/63 are combined to form the limbs extending along the lateral axis of the bow plane, Fig. 1, 5-6, 8), the third set of fiber sheets having parallel fibers aligned at a third angle from the longitudinal axis in a direction toward the transverse axis on the first side of the bow plane, the fourth set of fiber sheets having parallel fibers aligned at a fourth angle from the longitudinal axis in a direction toward the transverse axis on the second side of the bow plane, the third and fourth angles being between 16 and 44 degrees (multiple laminated fiber-reinforced plastic sheets include a plurality of parallel fibers disposed in each layer, one sheet having fibers forming an angle 66 of about 20-50 degrees (with a specific example of 30 degrees shown) towards the transverse axis in one direction and another complementary sheet having fibers formed at the same angle but in the opposite direction towards the transverse axis, Fig. 5-6, Col. 5 lines 12-41),
at least one of the upper limb and the lower limb being configured such that in a reference plane defined by the lateral axis and the transverse axis, the bow front side and the bow rear side are generally parallel in the reference plane when the bow is in an unstrung configuration (when the limbs are at rest, they form parallel flat front and rear surfaces, Fig. 5-7).
Cruise fails to teach:
The bow front side assumes a convex configuration and the bow rear side assumes a concave configuration in the reference plane when the bow is in a strung configuration, the upper and lower limbs transitioning toward each other as the bow transitions from the unstrung configuration toward the strung configuration.
Jenkins teaches:
A similar bow having a pair of limbs (bow riser 12 with limbs 14 connected and moved by string 11), at least one of the upper limb and the lower limb being configured such that in a reference plane defined by the lateral axis and the transverse axis, the bow front side and the bow rear side are generally parallel in the reference plane when the bow is in an unstrung configuration (Fig. 7-9 shows the unflexed position of the limbs in Fig. 9 and the flexed position of the limbs in Fig. 9, wherein the limbs are generally held by a flat spring force/member 20 when the bow is not drawn/unstrung), the bow front side assumes a convex configuration and the bow rear side assumes a concave configuration in the reference plane when the bow is in a strung configuration, the upper and lower limbs transitioning toward each other as the bow transitions from the unstrung configuration toward the strung configuration (the limbs move to a convex and concave shape respectively at the front and rear surfaces by movement of the spring member 20 as the limbs retain and hold force from drawing/stringing the bow).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Cruise to have allowed the limbs to flex to a second shape, such as a concave/convex shape, when put under stress during drawing/stringing of the bow as changing the transverse shape of the limbs when different loads are applied to the limbs is known in the art and in order to allow the limbs to be better balanced and retain more energy and create more firing force as taught by Jenkins (Col. 2 lines 64-67, Fig. 6-9, Col. 4 line 51 – Col. 5 line 4).  Further, the exact shape of the limbs would have been an obvious modification as Jenkins and other prior art references show numerous different embodiments having numerous different shapes of the limbs between unloaded and loaded positions and one of ordinary skill in the art to know that different shapes may be used for the unloaded and loaded positions of the limbs and that the flexing between the shapes is what causes the increased energy.  Further, it has been held that the configuration of a product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In Reference to Claim 2
Cruise as modified by Jenkins teaches:
The bow of Claim 1 wherein the upper limb body has a Poisson's ratio of greater than 0.75 and the lower limb body has a Poisson's ratio of greater than 0.75 (upper and lower limb bodies are significantly stiff to avoid significant wasted energy and deflections, different layers or different fiber layers and orientations prevents significant wasted deflections and twists, Col. 3 lines 1-23, 30-34, 42-56).  
Cruise fails to explicitly teach the exact amount of relative deformation of the tension and compression sides of the limb undergo during draw (Poisson’s ratio being greater than .75), however it would have been obvious to one having ordinary skill in the art to have formed the limbs to have achieved the claimed Poisson’s ratio as it has been held that discovering an optimum value of a result’s effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  In this case, the Poisson’s ratio between the concave curvature of the tension side of the limb and the convex curvature of the compression side of the limb may be modified by changing a dynamic flexural stiffness which may be effected by numerous changes, such as the shape, materials, and other design factors of the limbs.  Further, Cruise acknowledges that it is desired to achieve a significantly stiff limb in the longitudinal, lateral, and transverse directions (Col. 3 lines 1-23, 30-34, 42-56) to reduce any twisting or wasted energy which produces a more anticlastic curvature in order to provide the most potential energy stored in the limbs during draw to be applied to the arrow during firing which is achieved by the same structural features as mapped to the claimed invention and therefore it appears that the bow of Cruise would teach this results effective variable or that one of ordinary skill in the art could obtain the claimed or optimum value of the claimed result effective variable.  Further, it appears that Cruise teaches the exact same structural details of the limbs as the claims and therefore appears that it would also teach this claimed limitation.
In Reference to Claim 3
Cruise as modified by Jenkins teaches:
The bow of Claim 1 further includes a bowstring extending between the upper limb tip and the lower limb tip, the bowstring has a center portion intersecting the lateral axis (Cruise: bowstring 30 has a central portion intersecting the lateral axis of the bow, Fig. 1/8) the bowstring is straight adjacent the center portion with the bow in an undrawn configuration (Cruise: Fig. 1/8), in a full drawn configuration the center portion is positioned along the lateral axis away from the position of the center portion in the undrawn configuration (when drawn, the center portion of the bowstring is drawn rearward by a user and positioned further away from the riser and position of the bowstring at rest).
In Reference to Claim 4
Cruise as modified by Jenkins teaches:
The bow of Claim 3 wherein in the full drawn configuration the upper and lower limbs are flexed in a direction along the lateral axis in the bow plane away from the bow front side of the handle (Cruise: bow limbs are flexed in the rearward direction behind the riser during draw, Fig. 1/8), in the full drawn configuration the upper limb is in tension along the bow front side and the lower limb is in compression along the bow rear side (Cruise: upper limb front side 32/92 is placed in tension during draw (stretched) while the rear side 34/94 is compressed, Col. 1 lines 9-13, Col. 4 lines 42-46).  
In Reference to Claim 5
Cruise as modified by Jenkins teaches:
The bow of Claim 3 wherein the upper limb body adjacent the upper handle portion at the bow front side is anticlastic in the full drawn configuration, and the lower limb body adjacent the lower handle portion at the bow front side is anticlastic in the full drawn configuration (Cruise: the front side of the limb 32 bends about the long axis to at least partially become concave and is also bent along the long axis in a convex manner, while the rear side 34 also bends along the long axis in a generally concave manner and would include at least minimal curvature about the long axis in the concave manner, forming an anticlastic (double dominant axes curve in opposite directions shaped) configuration).  
In Reference to Claim 6
Cruise as modified by Jenkins teaches:
The bow of Claim 1 wherein the first and second angles are between 20 and 27 degrees, and the third and fourth angles are between 20 and 27 degrees (Cruise: the first, second, third, and fourth 62/66 may be formed between 20 and 50 degrees, for example 23 degrees, which is within the claimed range, Col. 5 lines 12-41).  
In Reference to Claim 7
Cruise as modified by Jenkins teaches:
The bow of Claim 1 wherein the first and second angles are the same, and the third and fourth angles are the same (Cruise: angles 62 and 66 of the fibers on each limb may be formed as the same opposing angles, ex. 30 degrees, on each or both of the upper and lower limbs, Fig. 5-6, Col. 4 lines 19-27).  
In Reference to Claim 8
Cruise as modified by Jenkins teaches:
The bow of Claim 1 wherein the first, second, third and fourth angles are the same (Cruise: angles 62 and 66 of the fibers on each limb may be formed as the same opposing angles, ex. 30 degrees, on each or both of the upper and lower limbs, Fig. 5-6, Col. 4 lines 19-27).  
In Reference to Claim 9
Cruise teaches:
A bow (both compound and single recurve bows 10/80, Fig. 1/8) comprising: 
an elongate handle defining a defining a longitudinal axis (essentially a vertical axis along the length of the riser 16/84), a lateral axis (an axis along the thickness of the riser 16/84 parallel to the firing axis of a launched arrow), and a transverse axis (an axis along the width of the riser 16/84), the longitudinal axis and the lateral axis defining a bow plane (a bow plane may be formed by the longitudinal and lateral axes such that the center of the bow and limbs and bowstring lie in the bow plane), the handle defining a bow front side and an opposing bow rear side (bow has a front side ahead of the riser and a rear side facing the user/bowstring 30), the handle having an upper handle portion and a lower handle portion (riser has upper and lower ends 20/86 to attach limbs thereto, Fig. 1, 8); 
an upper limb having an upper limb tip (distal tip 26/90), an upper limb base (base 20/82) and an upper limb body disposed between the upper limb tip and the upper limb base (central limb bodies near 69/88), the upper limb extending from the handle with the upper limb base attached to the upper handle portion within the bow plane (limb base end 20/82 secured at upper riser end at 18/86), the upper limb being formed of a laminated fiber-reinforced plastic material having first and second sets of fiber sheets stacked in a direction along the lateral axis (each upper and lower limb is essentially identical (Col. 4 lines 47-51) and formed of multiple epoxy resin (Col. 4 lines 59-61) with a first plastic sheet portion 32 on a tension side of the limb formed by sheets 36/38/40 and a second plastic sheet portion 34 on a compression rear side of the limb are formed by sheets 42/44, Fig. 3, 5-7, wherein each sheet having reinforcing parallel fibers 45/59/63 are combined to form the limbs extending along the lateral axis of the bow plane, Fig. 1, 5-6, 8), the first set of fiber sheets having parallel fibers aligned at a first angle from the longitudinal axis in a direction toward the transverse axis on a first side of the bow plane, the second set of fiber sheets having parallel fibers aligned at a second angle from the longitudinal axis in a direction toward the transverse axis on a second side of the bow plane (multiple laminated fiber-reinforced plastic sheets include a plurality of parallel fibers disposed in each layer, one sheet having fibers forming an angle 66 of about 20-50 degrees (with a specific example of 30 degrees shown) towards the transverse axis in one direction and another complementary sheet having fibers formed at the same angle but in the opposite direction towards the transverse axis, Fig. 5-6, Col. 5 lines 12-41); and
a lower limb (matching lower limb 14 has the same features as the upper limb 12/82) having a lower limb tip (distal tip 26/90), a lower limb base (base 20/82) and a lower limb body disposed between the lower limb tip and the lower limb base (central limb bodies near 69/88), the lower limb extending from the handle opposite the upper limb with the lower limb base attached to the lower handle portion within the bow plane (the lower limb attached in the same manner as the upper at the lower end of the riser via 18 or 86), the lower limb being formed of a laminated fiber-reinforced plastic material having third and fourth sets of fiber sheets stacked in a direction along the lateral axis (each upper and lower limb is essentially identical (Col. 4 lines 47-51) and formed of multiple epoxy resin (Col. 4 lines 59-61) with a third plastic sheet portion 32 on a tension side of the lower limb formed by sheets 36/38/40 and a fourth plastic sheet portion 34 on a compression rear side of the lower limb are formed by sheets 42/44, Fig. 3, 5-7, wherein each sheet having reinforcing parallel fibers 45/59/63 are combined to form the limbs extending along the lateral axis of the bow plane, Fig. 1, 5-6, 8), the third set of fiber sheets having parallel fibers aligned at a third angle from the longitudinal axis in a direction toward the transverse axis on the first side of the bow plane, the fourth set of fiber sheets having parallel fibers aligned at a fourth angle from the longitudinal axis in a direction toward the transverse axis on the second side of the bow plane (multiple laminated fiber-reinforced plastic sheets include a plurality of parallel fibers disposed in each layer, one sheet having fibers forming an angle 66 of about 20-50 degrees (with a specific example of 30 degrees shown) towards the transverse axis in one direction and another complementary sheet having fibers formed at the same angle but in the opposite direction towards the transverse axis, Fig. 5-6, Col. 5 lines 12-41), the upper and lower limb body having a Poisson's ratio of greater than 0.75 (upper and lower limb bodies are significantly stiff to avoid significant wasted energy and deflections, different layers or different fiber layers and orientations prevents significant wasted deflections and twists, Col. 3 lines 1-23, 30-34, 42-56);
at least one of the upper limb and the lower limb being configured such that in a reference plane defined by the lateral axis and the transverse axis, the bow front side and the bow rear side are generally parallel in the reference plane when the bow is in an unstrung configuration (when the limbs are at rest, they form parallel flat front and rear surfaces, Fig. 5-7).
Cruise fails to teach:
The bow front side assumes a convex configuration and the bow rear side assumes a concave configuration in the reference plane when the bow is in a strung configuration, the upper and lower limbs transitioning toward each other as the bow transitions from the unstrung configuration toward the strung configuration.
Jenkins teaches:
A similar bow having a pair of limbs (bow riser 12 with limbs 14 connected and moved by string 11), at least one of the upper limb and the lower limb being configured such that in a reference plane defined by the lateral axis and the transverse axis, the bow front side and the bow rear side are generally parallel in the reference plane when the bow is in an unstrung configuration (Fig. 7-9 shows the unflexed position of the limbs in Fig. 9 and the flexed position of the limbs in Fig. 9, wherein the limbs are generally held by a flat spring force/member 20 when the bow is not drawn/unstrung), the bow front side assumes a convex configuration and the bow rear side assumes a concave configuration in the reference plane when the bow is in a strung configuration, the upper and lower limbs transitioning toward each other as the bow transitions from the unstrung configuration toward the strung configuration (the limbs move to a convex and concave shape respectively at the front and rear surfaces by movement of the spring member 20 as the limbs retain and hold force from drawing/stringing the bow).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Cruise to have allowed the limbs to flex to a second shape, such as a concave/convex shape, when put under stress during drawing/stringing of the bow as changing the transverse shape of the limbs when different loads are applied to the limbs is known in the art and in order to allow the limbs to be better balanced and retain more energy and create more firing force as taught by Jenkins (Col. 2 lines 64-67, Fig. 6-9, Col. 4 line 51 – Col. 5 line 4).  Further, the exact shape of the limbs would have been an obvious modification as Jenkins and other prior art references show numerous different embodiments having numerous different shapes of the limbs between unloaded and loaded positions and one of ordinary skill in the art to know that different shapes may be used for the unloaded and loaded positions of the limbs and that the flexing between the shapes is what causes the increased energy.  Further, it has been held that the configuration of a product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Further, though Cruise fails to explicitly teach the exact amount of relative deformation of the tension and compression sides of the limb undergo during draw (Poisson’s ratio being greater than .75), however it would have been obvious to one having ordinary skill in the art to have formed the limbs to have achieved the claimed Poisson’s ratio as it has been held that discovering an optimum value of a result’s effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  In this case, the Poisson’s ratio between the concave curvature of the tension side of the limb and the convex curvature of the compression side of the limb may be modified by changing a dynamic flexural stiffness which may be effected by numerous changes, such as the shape, materials, and other design factors of the limbs.  Further, Cruise acknowledges that it is desired to achieve a significantly stiff limb in the longitudinal, lateral, and transverse directions (Col. 3 lines 1-23, 30-34, 42-56) to reduce any twisting or wasted energy which produces a more anticlastic curvature in order to provide the most potential energy stored in the limbs during draw to be applied to the arrow during firing which is achieved by the same structural features as mapped to the claimed invention and therefore it appears that the bow of Cruise would teach this results effective variable or that one of ordinary skill in the art could obtain the claimed or optimum value of the claimed result effective variable.  Further, it appears that Cruise teaches the exact same structural details of the limbs as the claims and therefore appears that it would also teach this claimed limitation.
In Reference to Claim 10
Cruise as modified by Jenkins teaches:
The bow of Claim 9 wherein the first and second angles are between 16 and 44 degrees, and the third and fourth angles are between 16 and 44 degrees (Cruise: angles 62 and 66 may be formed as the same opposing angles, ex. 30 degrees, on the upper and lower limbs, Fig. 5-6, Col. 4 lines 19-27).  
In Reference to Claim 11
Cruise as modified by Jenkins teaches:
The bow of Claim 9 further includes a bowstring extending between the upper limb tip and the lower limb tip, the bowstring has a center portion intersecting the lateral axis (Cruise: bowstring 30 has a central portion intersecting the lateral axis of the bow, Fig. 1/8) the bowstring is straight adjacent the center portion with the bow in an undrawn configuration (Cruise: Fig. 1/8), in a full drawn configuration the center portion is positioned along the lateral axis away from the position of the center portion in the undrawn configuration (when drawn, the center portion of the bowstring is drawn rearward by a user and positioned further away from the riser and position of the bowstring at rest).  
In Reference to Claim 12
Cruise as modified by Jenkins teaches:
The bow of Claim 11 wherein in the full drawn configuration the upper and lower limbs are flexed in a direction along the lateral axis in the bow place away from the bow front side of the handle (Cruise: bow limbs are flexed in the rearward direction behind the riser during draw, Fig. 1/8), in the drawn configuration the upper limb is in tension along the bow front side and the lower limb is in compression along the bow rear side (Cruise: upper limb front side 32/92 is placed in tension during draw (stretched) while the rear side 34/94 is compressed, Col. 1 lines 9-13, Col. 4 lines 42-46).  
In Reference to Claim 13
Cruise as modified by Jenkins teaches:
The bow of Claim 11 wherein the upper limb body adjacent the upper handle portion at the bow front side is anticlastic in the full drawn configuration, and the lower limb body adjacent the lower handle portion at the bow front side is anticlastic in the full drawn configuration (Cruise: the front side of the limb 32 bends about the long axis to at least partially become concave and is also bent along the long axis in a convex manner, while the rear side 34 also bends along the long axis in a generally concave manner and would include at least minimal curvature about the long axis in the concave manner, forming an anticlastic (double dominant axes curve in opposite directions shaped) configuration).
In Reference to Claim 14
Cruise as modified by Jenkins teaches:
The bow of Claim 9 wherein the first and second angles are between 20 and 27 degrees, and the third and fourth angles are between 20 and 27 degrees (Cruise: the first, second, third, and fourth 62/66 may be formed between 20 and 50 degrees, for example 23 degrees, which is within the claimed range, Col. 5 lines 12-41).  
In Reference to Claim 15
Cruise as modified by Jenkins teaches:
The bow of Claim 9 wherein the first and second angles are the same, and the third and fourth angles are the same (Cruise: angles 62 and 66 of the fibers on each limb may be formed as the same opposing angles, ex. 30 degrees, on each or both of the upper and lower limbs, Fig. 5-6, Col. 4 lines 19-27).  
In Reference to Claim 16
Cruise as modified by Jenkins teaches:
The bow of Claim 9 wherein the first, second, third and fourth angles are the same (Cruise: angles 62 and 66 may be formed as the same opposing angles, ex. 30 degrees, on the upper and lower limbs, Fig. 5-6, Col. 4 lines 19-27).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Adcock (6,718,962) teaches a similar recurve bow having anticlastic bends in the limbs during draw (Fig. 3-5), other limb shapes (Fig. 6-7, 11), and that convex/concave limb surfaces are known in limbs in the art, while Painter (9,322,608), Park (2002/0029773), Jenkins (6,536,421) teach similar limb shapes, and Allshouse (5,718,212) and Eicholtz (3,850,156) teach limbs having aligned fibers similar to that claimed.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711